DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 is dependent on a cancelled claim. For purposes of examination, the claim will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/175580 Lee et al (cited by US 2018/0045876) in view of WO 2016/206261 He and US 2014/0021492 Wolk et al.
Regarding claim 1, Lee teaches an optical film 10 (paragraph 0045), comprising:
a substrate 120; and
a planarization layer 110 (paragraph 0046);
wherein a plurality of cavities are provided on a surface of the substrate, a cross-sectional area of each of the cavities parallel to a bottom surface thereof increases along a direction away from the bottom surface (figure 1); and
the planarization layer is on the surface of the substrate having the cavities (figure 1), and a refractive index of the planarization layer 110 is larger than a refractive index of the substrate 120 (paragraph 0046), 
wherein the plurality of cavities are arranged in an array (paragraph 0055, dot arrangement), and 
the cavities each have a shape of a quadrangular polygonal (paragraph 0052, trapezoid) prism (paragraph 0011). 
Lee does not explicitly teach that the polygons are regular. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape of the polygons to regular polygons since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the shapes of the prisms do not impart patentability to the claim.
Lee does not teach that the array is arranged such that the distance between two adjacent cavities in the column direction is equal to a distance between two adjacent cavities in the row direction. He teaches an optical film comprising a dot matrix (paragraph 0012) array of rows and columns of quadrangular pyramids where the distance between two adjacent pyramids in the column direction is equal to a distance between two adjacent pyramids in the row direction (paragraph 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the spacing of He’s pyramids in the product of Lee because this allows one to increase the viewing angle for the display (paragraph 0007). 
Neither Lee nor He teaches a transparent conductive material for the planarization layer. Lee teaches that the planarization layer may be made of various polymers, though the planarization layer is not limited to the listed materials (paragraph 0048). Wolk teaches display devices (paragraph 0001), where the ITO material may be used to planarize backfill layer 152 (paragraph 0036). Please note that ITO is transparent and conductive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the polymeric planarization material of Lee with the ITO planarization material of Wolk because this allows one to omit the extra step of creating a planarization layer followed by the electrode rather than using the ITO electrode as the planarization layer (paragraph 0036). 
Regarding claim 5, Lee teaches that a length L of a side of a positive projection of each of the cavities on the substrate (paragraph 0052, 0.5-30 microns) is substantially equal to a distance L’ between two adjacent cavities on the substrate (paragraphs 0052 and 0054, where L’ is the period P less the length of projection L, which is 5-500 microns (paragraph 0054) – 0.5-30 microns (paragraph 0052) = greater than 0 to 499.5 microns). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 0 to 499.5 microns reads on the taught range of 0.5 to 30 microns as being substantially equal. 
Regarding claim 6, Lee teaches that L is 0.5-30 microns (paragraph 0052), and L’, as discussed above with respect to claim 5, is greater than 0 to 499.5 microns (paragraphs 0052 and 0054). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of L being 0.5-30 microns reads on the claimed range of 1-5 microns, and the taught range of L’ being greater than 0 to 499.5 microns reads on the claimed range of 1-5 microns.
Regarding claim 7, Lee teaches that an angle between a side surface of each of the cavities and the bottom surface thereof is in a range between 90° to 105° (paragraph 0049, where the complementary angle is 75°-90°, and 105° is approximately 110°, where the instant specification allows variation of 10%, 11° in this case, for approximate values,). 
Regarding claim 8, Lee teaches that a depth of each of the cavities is in a range of 40 microns or less (paragraph 0053). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 40 microns or less reads on the claimed range of 500 nm to 1 micron. 
Regarding claim 9, Lee teaches that a thickness of the planarization layer is in a range of greater than 40 microns or less (paragraph 0053 and figure 1, where the planarization layer is the height H plus a small amount above the cavities). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 40 microns or less reads on the claimed range of 1-2 microns.
Regarding claim 10, Lee teaches that the planarization layer at least fills and levels up the cavities (figure 1).
Regarding claim 11, Lee teaches that a surface of the planarization layer is substantially parallel to the bottom surface of each of the cavities (figure 1, where while the text does not explicitly state that the surface of the planarization layer is parallel to the bottom surface, the figures lend some guidance suggesting that the surfaces would be approximately parallel).
Regarding claim 13, Lee teaches that the planarization layer may be made of various polymers, though the planarization layer is not limited to the listed materials (paragraph 0048). Lee does not teach indium tin oxide. Wolk teaches display devices (paragraph 0001), where the ITO material may be used to planarize backfill layer 152 (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the polymeric planarization material of Lee with the ITO planarization material of Wolk because this allows one to omit the extra step of creating a planarization layer followed by the electrode rather than using the ITO electrode as the planarization layer (paragraph 0036).
Regarding claim 14, Lee in view of He and Wolk teaches a display substrate comprising the optical film according to claim 1 (paragraph 0011). 
Regarding claim 15, Lee teaches that the display substrate further comprises a color film layer on a side of the substrate away from the cavities (paragraph 0085, where the various layers including a color filter are “stacked in this order”).
Regarding claim 19, Lee in view of He and Wolk teaches a display apparatus comprising the display substrate according to claim 14 (paragraph 0011, LCD).

Response to Arguments
Applicant's arguments filed March 1, 2022, have been fully considered but they are not persuasive. Applicant argues that Wolk is not combinable with Lee. However, Wolk is only being used to teach that ITO is a known material to use as a planarization layer. Wolk is not being used to teach the fabrication method or a method of improving viewing angles. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781